Citation Nr: 0517056	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  99-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO), which denied the veteran entitlement to service 
connections for a back and heart disorders. 

This case was previously before the Board and, in February 
2000, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review. 


FINDINGS OF FACT

1.  The veteran's heart disorder was first shown many years 
after service and is not related to his military service.

2.  The veteran's current back disorder is not of service 
origin or related to any incident of service.


CONCLUSIONS OF LAW

1.  Ischemic heart disease was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A back disorder were not incurred in or aggravated by 
service and arthritis of the spine may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a January 1999 statement 
of the case and a supplemental statement of the case dated in 
January 2005.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, in a July 2003 letter, VA specifically informed the 
veteran of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the July 2003 VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the l implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

The service medical records show that in June 1964 the 
veteran was found unconscious in the barracks and was taken 
by ambulance to a military treatment facility for evaluation 
and treatment.  It was noted at the time that his heart 
sounds were very feeble and that his pulse rate was decreased 
and weakly perceptible.  The diagnostic impression was rule 
out cerebral concussion - fracture skull and questionable 
cardiac pathology - cardiovascular accident.  The veteran was 
hospitalized for observation.  Cerebral brain concussion was 
the discharge diagnosis.  In August 1964 the veteran was 
evaluated for complaints of pain in the right back area.  
Physical examination disclosed 2+ spasms in the right lumbar 
area and scoliosis.  There were no radiating symptoms.  The 
veteran was prescribed ice messages to the right thoraco-
lumbar region.  

In early September 1964, his back discomfort was noted to 
have improved.  Approximately 10 days later the veteran again 
presented with complaints referable to his back.  Physical 
examination was negative except for scoliosis.  A radiologist 
also evaluated the veteran in September 1964 in connection 
with his complaints of right chest pain.  An x-ray of the 
veteran's chest was interpreted to reveal a normal heart.  On 
the veteran's November 1964 medical examination for service 
separation a clinical evaluation of the veteran's heart and 
spine found no abnormalities.

On the veteran's initial post service VA examination in April 
1997, the veteran reported that while on active duty, he had 
three episodes of unconsciousness, lasting a few minutes.  He 
stated that since that time he continued to experience 
episodes of unconsciousness less than about once a year.  
These episodes lasted two to three minutes.  He stated that 
sometimes it happened more than once a year.  He reported 
that the last episode of unconsciousness was in June 1986.  
He also had chest pain.  He was taken to a hospital was 
thought to have had a heart attack.  He said that he 
underwent heart catherization and was placed on Cardizem for 
a period of time thereafter.  

The veteran also reported that he had an episode of back pain 
in 1964 that lasted for about two months.  He said that since 
then he has bearing wearing a back brace and occasionally has 
backache.  On physical examination, the jugular venous 
pressure was not elevated.  Carotids were palpable and equal 
on both sides.  There was normal intensity of the first and 
second heart sounds.  No murmur was detected.  
Electrocardiogram was interpreted to be suggestive of an 
inferior MI (myocardial infarction).  A chest x-ray showed 
mild nonspecific cardiomegaly.    

Examination of the spine showed no tenderness and essentially 
normal range of motion.  The impressions included episodes of 
unconsciousness, of unknown etiology, probably idiopathic, 
and ischemic heart disease with acute myocardial infarction.

Of record is an extract from the Merck Manual, 16th edition 
describing idiopathic scoliosis as a structural lateral 
curvature of the spine.

At a hearing before the undersigned Veterans Law Judge, 
sitting at the RO in November 1999, the veteran offered 
testimony in support of his claims.  The veteran testified 
that he passed out in service and was taken to a hospital.  
He said that he was evaluated and found to have a weak pulse 
and a "heart very jumpy." He said that thereafter he 
experienced occasional chest pains in service.  The veteran 
testified that he had a heart attack in 1986 at work and has 
been on disability since that time.  He also testified that 
he hurt his back in service as a result of lifting heavy 
radio equipment.  He said that a private physician told him 
in 1973 that he had back problems and that he is currently 
diagnosed with a disc disorder.

VA outpatient treatment records compiled between 1997 and 
2003 have been received and associated with the claims file.  
These show evaluation and treatment for various complaints 
and/or disabilities to include chronic low back pain and a 
history of coronary artery disease.  In July 2003 the veteran 
presented with complaints of chest pains, shortness of 
breath, and a history of atherosclerotic coronary artery 
disease (ASCAD).  The examiner noted that the veteran's ASCAD 
was stable with no signs or symptoms of unstable angina or 
congestive heart failure.  

In September 2003, the veteran informed his VA physician that 
he hurt his back in service and since then has been having 
increasingly progressive back pains.  Computerized tomography 
scan indicated that he had facet osteoarthritis and two 
relatively large disc herniations at L4/5 and L5/S1.  In 
December 2003, the veteran was seen for review of an MRI of 
his back and was informed that he requires disc surgery.  The 
veteran informed his examiner that he was not interested in 
surgery although he was willing to be referred to a 
neurologist for a separate opinion.  The veteran informed his 
examiner that his back pain was related to an injury to his 
back in service and showed his examiner a copy of his 
September 1964 service medical record showing treatment for 
back pain.  He reportedly wanted to know if his present disc 
herniation could be due to his in-service injury.  The 
veteran's examiner stated that he told the veteran there was 
a good possibility that his present condition "might have 
stemmed up from that injury what ever it is."  

Private medical records received in August 2003, show that in 
December 1997 the veteran underwent left heart catherization 
and coronary angiography at the Medical College of Georgia.

A VA examination was conducted in April 2004 for the specific 
purpose of obtaining an opinion as to the whether the 
veteran's military service is related to his current heart 
and/or back conditions.  The veteran's examiner noted his 
review of the veteran's C-file.  Medical history, in service 
and post service, was obtained from the veteran.  The veteran 
informed his examiner that he thought his first heart attack 
was in 1963 and that he suffered a subsequent heart attack in 
about 1986.  He said that he had a stent placed in 1997 and 
again in 1999.  The veteran also related that he first 
injured his back lifting a gun rack off a duce and a half.  
He said at the time he felt something "snap" in his back, 
sought medical care, and was diagnosed with low back pain.  

X-rays of the lumbar spine showed degenerative changes.  NO 
reference was made to scoliosis.  Following a review of the 
veteran's stated history, computerized medical records, C-
file and a physical examination of the veteran, the examiner 
opined that the veteran's back disorder and chronic heart 
condition were not likely to be secondary to military 
service.  The examiner reviewed the veteran's medical records 
and concluded that the veteran's heart disease was more 
likely than not due to a combination of his noncompliance, 
long-term history of alcohol abuse, and diagnoses of 
diabetes, hypertension, and dyslipidemia.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and arthritis and/or cardiovascular 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
will be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Ischemic Heart Disease

The Board has considered the veteran's statements and 
testimony with regard to his experience with passing out in 
service and chest pains therein.  However, there is no 
medical evidence demonstrating that the veteran had heart 
disease in service.  Although the veteran experienced feeble 
heart sounds and a weakly perceptible pulse on one occasion 
during service, after being evaluated no heart disease was 
diagnosed.  Additionally, at the time of the separation 
examination no abnormality of the cardiovascular system was 
reported.

The medical evidence of record shows that the veteran's heart 
disease was not diagnosed prior to the mid 1980s, 
approximately 20 years following service separation.  Such is 
too remote in time from service to support the claim that it 
is related to service on a direct or a presumptive base, 
absent medical evidence to the contrary.  Here the Board 
observes that there is no medical evidence, which relates the 
heart disease to service.  

The veteran's own statements expressing his belief that he 
has heart disease attributable to his military service are 
not probative.  As a layman, the veteran is not qualified to 
offer an opinion as to the date of onset of his illness or 
its etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that lay persons were not qualified to 
provide a probative diagnosis on a medical question).  Lay 
hypothesizing, in the absence of any supporting medical 
authority, serves no constructive purpose.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

Here a VA examiner in April 2004 examined the veteran for the 
specific purpose of determining if he had heart disease 
attributable to service.  Following a comprehensive review of 
the clinical record and an examination of the veteran, he 
opined that it was unlikely that this was the case.  This 
opinion is consistent with the record as a whole and is based 
on a thorough review of that record.  As such, the Board 
finds it persuasive in this case.

After considering all the evidence, including the veteran's 
testimony, the Board finds that the preponderance of the 
evidence is against the claim of service connection for heart 
disease, and the claim is denied. 

Back Disorder

The service medical records show that the veteran was seen 
for back complaints during service.  However, at the time of 
the separation examination no back or spine abnormality was 
demonstrated.  The post service clinical evidence of a back 
disorder was many years after service.  

The Board finds no evidence of record that provides a 
competent opinion establishing a link between the veteran's 
current back disabilities and his military service.  We have 
considered the statement by a VA physician who examined the 
veteran in December 2003 expressing the opinion that there 
was a good possibility that his present condition might stem 
from his back injury in service whatever it was.  This 
statement is clearly speculative and not sufficient to 
service connect the veteran's current back disorders. The 
Board observes that the United States Court for Veterans 
Claims has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

In contrast to this is the opinion of the veteran's VA 
examiner in April 2004.  This examiner after a comprehensive 
review of the medical evidence, including the veteran's 
service medical records, unequivocally concluded that the 
veteran's current back disorders were unrelated to his 
military service.  The Board finds that the opinion of this 
VA physician who reviewed the veteran's claims folder is of 
significant probative value.  This opinion is consistent with 
the record as a whole and is based on a thorough review of 
that record.  As such, the Board concludes, that the 
inservice back problems were acute and transitory in nature.  
The veteran's current back disability is not of service 
origin or relate to any incident in service.

After considering all the evidence, including the veteran's 
testimony, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
back disorder, and the claim is denied. 


ORDER

Service connection for ischemic heart disease is denied.

Service connection for a back disorder is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


